Interim Decision #1405

MATTER or SINTIA
In VISA PETITION Proceedings
A-10141925
Decided by Regional Convnassioner August 11, 1964
Petition to accord nonquota status as a minister of a religious denomination,
pursuant to section 101(a) (27) (P), Immigration and Nationality Act, is
denied since the evidence fails to establish that petitioner, The Vedic Society
of America, Inc., is a bona me religious denomination or that beneficiary will
be engaged solely in carrying on the vocation of minister of a religious denomination because he will not be paid a salary for his services as a minister
and will be obligated to seek full-time employment in another capacity in order
to maintain inmsett anti Ills family.

This matter is before the Regional Commissioner on appeal from
the denial of the visa petition to classify the beneficiary as a nonquota
minister on the grounds it has not been established that the petitioning
organization is a bona !Ede religious denomination or' that the beneficiary has been and seeks to remain in the United States solely for the
purpose of carrying on the vocation of minister.
The beneficiary is a married citizen of India, born June 11, 1929
at Pachahi, Bihar, India. He was admitted to the United States on
September 7, 1952 as a nonquota immigrant- under section 4(e) of the
Immigration Act of 1924. He subsequently received Bachelor of
Science and Master of Arts degrees from the American University
where he majored in International Relations, a Master of Arts degree
from Howard University and a Doctor of Philosophy degree in Public
Law and Government from Columbia University. While studying
in the United States, the alien has been employed part time as an
instructor in the Hindi Language and Literature and as a teacher in
International Relations. He is married to a Swedish citizen temporarily in the United States and they have two children, both born in
New York City.
The petition which has been submitted in the beneficiary's behalf
reflects that the organization is devoted to the promotion of the gospels
of the Vedas, ancient religious scriptures of India. The society was
758

Interim Decision #1405
founded in 1958 by the alien who has been serving as its minister. It
was incorporated September 9, 1960 under the laws of the state of New
York as a nonprofit, non-denominational religious church and organization. The petition states that the beneficiary, as minister, will conduct religious services, lecture in the United States on the doctrines
of the Vedas and perform such rites as marriages and christenings.
Inquiries conducted by this Service have disclosed that the beneficiary's primary function is to teach religion and philosophy in order
to enable the members of the group to realize their full spiritual and

philosophical potential. The society's present membership numbers
less than twenty individuals. The organization imposes no restrictions on its members belonging to any other religious denomination or
attending other churches. Meetings are held Friday evenings at the
Mount Vernon office of a physician who is Spiritual Director of the
society and Sunday evenings at the alien's home in New York City.
It was further ascertained that the petitioner owns a spiritual retreat
in Deerpark, Orange County, New York which was purchased in 1961
for $5,200. Its only income is the $10 annual dues received from each
member. No arrangements have been made for payment of a salary

to the beneficiary. During 1963, he received approximately $800 in
love offerings from the membership and from lectures in connection
with the society. His total earnings for the year 1963 amounted to
$6,300, his principal earnings being his salary as professor at Drew
University.
The issues which are before us are (1) whether the petitioning
organization is a religious denomination within the contemplation of
section 101 (a) (27) (F) (i) of the Immigration and Nationality Act
and (2) whether the beneficiary is a minister of a religious denomination within the meaning of the statute_ Section 101(a) (27) provides
in part as follows:
The term 'nonquota Immigrant' means.
(r) (i) An immigrant who continuously for at least two years immediately
preceding the time of his application for admission to the United States has been,
and who seeks to enter the United States solely for the purpose of carrying on
the vocation or minister of a religious denomination, and whose services are
needed by such religious denomination having a bona fide organization in the
United States ; .. .

In Matter of N—, 5 I. & N. Dec. 173, there are set forth certain guidelines which should be considered in arriving at a determination as to
whether the instant petitioner is a bona, fide religious denomination
within the contemplation of section 101 (a) (27) (F) (i) . In declining
favorably in the cited case it was found that the petitioner therein has
been incorporated under the laws of many of the States in thisCountry :
1750

.

Interim Decision #1405
is a worldwide religious organization having a distinct legal existence;
has a recognized creed and form of worship; has a definite and distinct ecclesiastical government; has a formal code of doctrine and discipline; has a distinct religious history; has a membership, not associated
with any other church or denomination ; has officers ministering to their
congregation, ordained by a system of its own; has established places
of religious worship; has religious congregations and religious services; operates a Sunday school for the religious instruction of the
young, and schools for the preparation of its ministers, who in addition to conducting religious services, perform marriage ceremonies,
bury the dead, christen children, and advise and instruct the members
of their congregations.
We find that the present petitioner differs in several essential respects from the organization described in Matter of N , supra. Its
—

members may be associated with other religious denominations, there
are no prescribed standards for the selection, training and ordination
of its ministers, and the society does not have a distinct form of worship. In further considering this matter, we note that the beneficiary's
ministerial functions have been and will continue to be very limited
in scope Inasmuch as the petitioning organization is financially
unable to pay him a salary for his services as minister, he will be
obliged to seek full-time employment in another capacity in order to
maintain himself and his family.
After careful evaluation of the entire record in this case, we find that
the petitioner has failed to establish that it is a religious deonomination
within the meaning of section 101 (a) (27) (F) (i) of the Act and has
failed to establish that the beneficiary will be engaged solely in carrying on the vocation of minister of a religious denomination as required
by the statute. Accordingly, the appeal will be dismissed.
It is ordered that the appeal be and same is hereby dismissed.

760

